PER CURIAM
Defendant seeks reversal of his conviction for theft in the first degree, contending that he- was tried without a jury and that there is neither a written waiver of his right to a jury trial, ORS 136.001, nor a recorded oral waiver of a jury trial.
The state concedes that there is no written waiver in the trial court file and that there is no record of an oral waiver in the transcription by the court reporter. Accordingly, defendant is entitled to a new trial. State v. Rogers, 83 Or App 270, 730 P2d 43 (1986); State v. Naughten, 5 Or App 6, 480 P2d 448, rev den (1971).
Reversed and remanded for a new trial.